98 Ga. App. 164 (1958)
105 S.E.2d 402
ETHRIDGE
v.
QUALITY HATCHERY, INC.
37318.
Court of Appeals of Georgia.
Decided September 16, 1958.
Allison, Pittard & Webb, Chas. C. Pittard, for plaintiff in error.
R. F. Duncan, Davis & Davidson, H. W. Davis, contra.
TOWNSEND, Judge.
The only exception in this writ of error is to an order sustaining an oral motion to strike the plea and answer to count 1 of a 3-count petition. Since this is not such a final judgment as may be brought to this court on direct exception, the bill of exceptions must be dismissed. Ryals v. Atlantic Life Ins. Co., 181 Ga. 843 (184 S.E. 698) and citations; Davis v. Buie, 197 Ga. 835 (2) (30 S.E.2d 861).
Bill of exceptions dismissed. Gardner, P. J., and Carlisle, J., concur.